COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-272-CV
 
SONG
SARAH MICHAELS                                                     APPELLANT
 
                                                   V.
 
US BANK, N.A., TRUSTEE                                                       APPELLEE
 
                                              ------------
 
             FROM THE 89TH
DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Song Sarah Michaels=s
appellate brief was initially due November 12, 2008.  After receiving numerous extensions,
Appellant was given a final briefing deadline of April 22, 2009.




On May 11, 2009, we notified appellant that her
brief had not been filed as required by Texas Rule of Appellate Procedure
38.6(a).  Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.
Appellant filed a response on May 26, 2009,
entitled AA Plea for Continuance of the
Appeal Case,@ admitting that she had received
our May 11 letter on May 12 but did not open it until May 21.  She contends that she had drafted a brief but
could not find the main post office in Dallas in time to file her brief, so she
chose not to file it nor did she submit it with her response.
Because appellant=s brief
has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a),
42.3(b).  Additionally, we deny appellant=s
pending AMotion
To Invalidate The Foreclosure.@[2]
 
PER
CURIAM
 
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  June 4, 2009
 




[1]See Tex. R. App. P. 47.4.


[2]We have previously denied
the latter half of that motion entitled AMotion To Suspend The Eviction Process@ on December 3, 2008.